FILED
                           NOT FOR PUBLICATION                              APR 28 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TIMOTHY L. BLIXSETH,                             No. 13-35246

              Appellant,                         D.C. No. 2:11-cv-00071-SEH

  v.
                                                 MEMORANDUM*
YELLOWSTONE MOUNTAIN CLUB,
LLC; CREDIT SUISSE; AD HOC
GROUP OF CLASS B UNIT HOLDERS;
CIP SUNRISE RIDGE OWNER LLC;
ROBERT SUMPTER; NORMANDY
HILL CAPITAL L.P.; BRIAN A.
GLASSES; CIP YELLOWSTONE
LENDING LLC; CROSSHARBOR
CAPITAL PARTNERS, LLC,

              Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                       Argued and Submitted August 4, 2014
                               Pasadena, California

Before: KOZINSKI, PAEZ, and BERZON, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Appellant Timothy L. Blixseth (“Blixseth”) appeals the district court’s order

dismissing his appeal from the bankruptcy court’s order vacating further hearing

on good faith prior to approving the Third Amended Plan of Reorganization (“the

Plan”). We affirm on the ground that Blixseth’s appeal is equitably moot.

      Assuming, but not deciding, that Blixseth has standing to bring an appeal

from the order vacating a scheduled further hearing on good faith, this appeal is

equitably moot. Whether a bankruptcy appeal is equitably moot turns on several

factors, including whether the appellant has diligently sought a stay; whether the

plan of reorganization has been substantially consummated; whether the rights of

third parties will be affected; and whether it is no longer possible to fashion

equitable and effective relief “without completely knocking the props out from

under the plan.” See Motor Vehicle Casualty Co. v. Thorpe Insulation Co. (In re

Thorpe Insulation Co.), 677 F.3d 869, 880 (9th Cir. 2012).

      Blixseth failed to seek a stay of the Plan in this Court. The remedy he seeks

here would require unraveling the Plan entirely. Because the Plan has been

substantially consummated, it is not now possible to give Blixseth the remedy he

seeks “without knocking the props out from under the Plan.” See In re Thorpe

Insulation Co., 677 F.3d at 880. His appeal as to the bankruptcy court’s order

vacating further hearings on good faith is therefore equitably moot.


                                                                                      2
AFFIRMED.




            3